         Case 1:18-cv-01853-EGS Document 126 Filed 05/06/19 Page 1 of 3



                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

                                                       )
 GRACE, et al.,                                        )
                                                       )
                            Plaintiffs,                )
                                                       )
             v.                                          Civil Action No. 1:18-cv-01853 (EGS)
                                                       )
 WILLIAM P. BARR, in his official capacity as          )
                                                       )
 Attorney General of the United States, et al.,
                                                       )
                                                       )
                            Defendants.                )
                                                       )


          PLAINTIFFS’ STATUS REPORT CONCERNING PARAGRAPH 5 OF THE
                         PERMANENT INJUNCTION
       Plaintiffs file this Status Report to update the Court regarding each Plaintiffs’ status

pursuant to Paragraph 5 of the permanent injunction. Plaintiffs last filed a report on January 11,

2019, indicating that various unresolved issues impacted the removed Plaintiffs’ ability to return

to the United States expeditiously in accordance with Paragraph 5. Subsequently, the parties

continued to meet and confer to facilitate Defendants’ return of the removed Plaintiffs and their

provision of new processes in accordance with the permanent injunction.

       To date, four of the six removed Plaintiffs have been returned to the United States. After

receiving a new credible fear interview, these four Plaintiffs each passed credible fear and were

issued Notices to Appear, placing them in regular removal proceedings under § 240 of the

Immigration and Nationality Act. Of the six Plaintiffs who had not been removed prior to the

issuance of the permanent injunction, all six have passed a credible fear interview and/or are now

in regular removal proceedings.

       However, the remaining two Plaintiffs (who were removed prior to the permanent

injunction) have not been returned to the United States and continue to face unresolved barriers

                                              1
         Case 1:18-cv-01853-EGS Document 126 Filed 05/06/19 Page 2 of 3



to accessing the relief the Court granted in Section 5 of the permanent injunction. In Plaintiffs’

January 11 Status Report, Plaintiffs informed the Court of the various requirements Defendants

communicated for the removed Plaintiffs to be transported back to the United States, including

that (1) the Plaintiffs possess a passport valid for at least six months and (2) any individual

traveling with a child procure a notarized letter from the other parent authorizing the child’s

travel. 1 Plaintiffs’ report explained that the parental authorization requirement presented an

obstacle for the prompt return of two of the Plaintiffs to the United States, and that it could be

months or longer before they could return. Unfortunately, despite diligent efforts, Plaintiffs have

not yet obtained the documentation necessary to secure their travel to the United States.

Plaintiffs continue their diligent efforts and will file a further report to update the Court of any

significant developments.




1
        Defendants have represented that the parental consent and passport requirements for
return are imposed by the removed Plaintiffs’ home governments.

                                               2
       Case 1:18-cv-01853-EGS Document 126 Filed 05/06/19 Page 3 of 3



Dated: May 6, 2019                              Respectfully submitted,

Eunice Lee**                                    /s/ Jennifer Chang Newell
Karen Musalo**                                  Jennifer Chang Newell**
Anne Dutton**                                   Katrina Eiland**
Center for Gender & Refugee Studies             Cody Wofsy**
200 McAllister St.                              Julie Veroff
San Francisco, CA 94102                         American Civil Liberties Union Foundation,
(415) 565-4877                                     Immigrants’ Rights Project
                                                39 Drumm Street
Scott Michelman (D.C. Bar No. 1006945)          San Francisco, CA 94111
Arthur B. Spitzer (D.C. Bar No. 235960)         (415) 343-0774
American Civil Liberties Union Foundation
  of the District of Columbia                   Judy Rabinovitz**
915 15th Street NW, Second Floor                Omar C. Jadwat**
Washington, D.C. 20005                          Lee Gelernt
(202) 457-0800                                  Celso J. Perez (D.C. Bar No. 1034959)
                                                American Civil Liberties Union Foundation,
Thomas Buser-Clancy**                             Immigrants’ Rights Project
Andre Segura**                                  125 Broad Street, 18th Floor
ACLU Foundation of Texas                        New York, NY 10004
P.O. Box 8306                                   (212) 549-2660
Houston, TX 77288
(713) 942-8146                                  Sandra S. Park**
                                                Emma Roth**
                                                American Civil Liberties Union Foundation,
                                                  Women’s Rights Project
                                                125 Broad Street, 18th Floor
                                                New York, NY 10004
                                                (212) 519-7871

                                                Attorneys for Plaintiffs

                                                **Admitted pro hac vice




                                            3
